 In the Matter of BLUE VALLEY COAL CORPORATIONandUNITED MINEWORKERS OFAMERICA,DISTRICT#23, AFFILIATED WITH THE C. I. O.Case No. C-1406.Decided November 13, 1939Coal Minvnd Industry-Settlement:stipulation providing for compliance withthe Act, including disestablishment of company-dominated union and reinstate-ment with back pay in specified amount as to one employee-Order: entered onstipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Gordon, Gordon ct Moore,of Madisonville, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl C. Houck,ofWashington, D. C., for the United.Mr. Langdon WestandMiss MargaretHolmes,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations, herein called the United, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana), issued itscomplaint 1 dated October 20, 1939, against Blue Valley Coal Corpo-ration,Madisonville,Hopkins County, Kentucky, herein called the'respondent, ,'alleging that' the .respondent had engaged in and wasenaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaint accompanied by notice of hearing was dulyserved upon the respondent and the United. The respondent didnot file an answer to the complaint.On October 23, 1939, the respond-ent, the United, and counsel for the Board entered into a stipula-1Although this case had been consolidated with several others by orders of the Boarddated August 9, 1937,May 3, 1939, and July 17,1939, respectively,these orders of con-solidation were revoked by the Board's order dated October 20, 1939.17 N. L.R. B., No. 44.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.in settlement of the case subject to the approval of the Board.This stipulation provides as follows :Blue Valley Coal Corporation, hereinafter called the Re-spondent; United Mine Workers of America, District #23, affiili-ated with- the Congress of Industrial Organizations, hereinaftersometimes called the United; and.-Arthur R. Donovan, RegionalAttorney for the Eleventh Region of the National Labor Rela-tions Board, Colonel C. Sawyer and Robert D. Malarney, At-torneys, National Labor Relations Board, hereinafter sometimescalled the Board, hereby stipulate and agree that :IUpon an amended charge duly filed by the United on Janu-ary 6, 1939, the National Labor Relations Board, by its RegionalDirector for-the Eleventh. Region, acting pursuant to authoritygranted in Section 10 (b) .of the National .Labor Relations Act.suant to authority granted by the Board's Rules and Regulartions, Series 2, Article II, Section 5, issued its Complaint on the20th day of October 1939, against the Respondent.II'The Respondent and the United withdraw any and all motionsand other pleadings which may have been filed by them in theproceeding herein, except that the United does not withdrawthe amended charge referred to in Article I of this stipulation.IIIThe Respondent and the United hereby waive their right toa hearing or hearings in this proceeding and all parties ex-pressly.agree that the amended charge filed on January 6, 1939,the complaint and notice of hearing issued on October 20, 1939;and this stipulation, may be introduced in the record of this'proceeding by filing the same with the Chief Trial Examiner ofthe National Labor Relations Board at Washington, D. C.IV.The Respondent and the United, hereby acknowledge dueservice of the complaint and notice of hearing and expresslywaive any right or. privilege. which they may have for ten.(.10)days notice of hearing and to the holding of a- hearing or hear-ings in this proceeding and also -waive -any 'right or' privilegewhich they may have to the making of findings of fact andconclusions ,of law, by the Board. BLUE' VALLEY COALCORPORATION541VThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.Vi.The United and the Independent Miners' Union are labororganizations within the meaning of Section 2 (5) of the Act.VII .Upon the basis of the amended charge filed by the United onJanuary 6, 1939, the complaint herein and. this stipulation, theRespondent -expressly consents to the issuance by the NationalLabor Relations Board of, an Order to the following effect :ORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Blue Valley Coal Cor-poration,Madisonville,Hopkins County; Kentucky,' its officers,agents, successors, and assigns shall:1.Cease and desist from:(a) In any manner -interfering with, restraining, or coercingits employees in the 'exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectively:through representatives of their own choosing, and toengage inconcerted activity for the purposes of collective bargaining orother mutual aid or protection,. as guaranteed in Section 7 ofthe National Labor Relations Act;(b)Discouraging membership in the United Mine Workers ofAmerica, - District#23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Independent Miners'Union or any other labor organization' of its employees, by dis-charging or refusing to reinstate any of its, employees or in_ anyother manner discriminating in. regard to their hire and-tenureof employment or any term or 'condition of their employment;(c)Dominating or interfering with the administration of theIndependent Miners' Union, or dominating or interfering withthe formation or administration of any other labor organizationof . its employees, or contributing . support A o any such' labor-organization ;, . 542DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Recognizing the Independent Miners' Union as the repre-sentative of any of its employees for the purposes of dealing withtheRespondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment.2.Take the following affirmative action to effectuate the poli-cies of the National.Labor Relations Act :.(a)Offer to Bryant Wilsom-full reinstatement to his formerposition, or if such position is unavailable, to a position substan-tially equivalent thereto, without prejudice to any rights andprivileges previously enjoyed by him.(b)Make whole Bryant Wilson for wages lost in consequenceof his discharge by Respondent by payment to Bryant Wilsonof the sum of Fifty ($50.00) Dollars.(c)Withdraw and continue to withhold all recognition ofthe Independent Miners' Union as a representative of any of itsemployees for the purpose of collective bargaining with the Re-spondent in respect to rates of pay, wages, hours of employment,and other terms or conditions of employment, and, completel--y;disestablish the Independent Miners' Union as such representa-tive ;(d) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty(60) consecutive days, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid ;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been takento comply with said Order.VIIIThe Respondent hereby consents- to the- entry -by an appro-priateUnited States Circuit Court of Appeals, upon applica-tion by the Board, of a decree enforcing an Order of the Boardas herein set forth in Article VII, above, and hereby waivesfurther notice of the application for such decree.The Unitedexpressly waives any right or privilege to contest the entry ofthis decree by an appropriate Circuit Court of Appeals andhereby waives further notice of application for entry thereof.IXWherever the facts, spelling of names, titles or other mate-rial and documents in the record of the proceeding herein shall BLUE VALLEY COALCORPORATION543appear inconsistent with the names,titles or other material, setout and made part of this stipulation,the spelling of names,titles and other material in this stipulation shall be consideredcorrect.XThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board. If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be used asevidence against the parties hereto in any subsequent proceedingherein.XIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipula-tion in any respect.On November 10, 1939, the. Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The respondent, a Kentucky corporation, with its principal officeand place of business in or near the City of Madisonville, HopkinsCounty, Kentucky, is engaged in the business of mining, selling, anddistributing coal.In the course and conduct of its business the respondent sells. anddelivers, .,and -. has .r continuously sold and= delivered, a substantialquantity of coal, consisting of about 50 per cent of the coal minedby it as a part of its business, to the Illinois Central Railroad, acommon carrier, for use in the operation of the instrumentalities ofcommerce. In addition, the respondent causes, and has continuouslycaused, a substantial quantity of coal, consisting of 30 per cent of theproducts mined, sold, and distributed by it as a part of its businessat its mine near Madisonville, Kentucky, to be supplied, deliveredand transported in interstate commerce.The respondent agreedthat it is engaged in, interstate commerce within the meaning ofthe Act.2 The factsset forthin this section are based.,upon allegations in the complaint admittedby>the:,respondent.. 544DECISIONS OF NATIONAL LABOR RELATIOS7S BOARDWe find that-the'above-described operations constitute-a continuous-flow of trade; traffic, - and commerce among the' several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, and Independent Miners.Union, are labor organizations as defined in Section 2 (5) of the Act.ORDER 'Upon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 .(c) of theNational Labor Relations Act, the NationalLabor Relations Boardhereby orders that Blue Valley Coal Corporation, Madisonville,Hopkins County, Kentucky, its officers, agents,successors,and assignsshall :1.Cease anddesist from :(a) In anymanner interferingwith, restraining,or coercing itsemployees in the exercise of their rights to self -organization, to form,join, or assist labor organizations,' to bargain collectively throughrepresentatives - of their own choosing,' and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership. in :the- United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, 6r-any other labor organization of its employees, orencouraging membership in the Independent Miners' Union or anyother labor organization of its, _employees, by. discharging or refus-nating in regard to their hire and tenure of employment or any termor condition of their employment;-. (c)Dominating or interfering with the administration of the Inde-pendent Miners' Union,. or dominating or interfering with the forma-tion or administration - of any other labor organization of itsemployees, or contributing support to any such labor organization;(d) Recognizing the Independent Miners' Union as the representa-tive of any of its employees for the purposes of dealing with theRespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board finds-:,will effectuate the policies of the National-Labor Relations Act :(a)Offer to Bryant Wilson full reinstatement to his former posi-tion, or if such position is unavailable, to a position substantially BLUE VALLEY COAL CORPORATION545equivalent thereto, without prejudice to any rights and privilegespreviously enjoyed by him.(b)Make whole Bryant Wilson for wages lost in consequence ofhis discharge by Respondent by payment to Bryant Wilson of thesum of Fifty ($50.00) Dollars..(c)Withdraw and continue to withhold all -recognition of theIndependent Miners' Union as a representative of any of its employeesfor the purpose of collective bargaining with the Respondent in re-spect to rates of pay, wages, hours of employment, and other terms orconditions of employment, and completely disestablish the Inde-pendent Miners' Union as such representative;(d) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive. days, stating (1) that the Respondent will cease and desist as-aforesaid, (2) and that the Respondent will take the affirmativeaction as aforesaid;(e)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.